EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawing set of September 20, 2021 is hereby APPROVED.

The drawings of the replacement drawing set of September 20, 2021 are hereby accepted as FORMAL.

It is noted that claim 8 stands CANCELLED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 4 of the specification as amended in the amendment of September 20, 2021 (page 2 of 7), delete all of the text of lines 6-19.

The examiner discussed the need to eliminate the mentions of the claims in the specification with Applicant’s attorney, Ms. Mary Jo Bertani, on November 15, 2021, particularly on page 4 of the specification.  In preparing this application for issue, on November 16, 2021, the examiner placed a call to Applicant’s attorney about deleting the language on page 4 of the specification.  A detailed message was left for Applicant’s attorney stating that the language in question on page 4 of the specification would be deleted by Examiner’s amendment, and that Applicant could make an amendment under 37 CFR 1.312 to restore any of the text on page 4 of the specification without any mention of the claims.  In that this examiner’s amendment is merely a minor, editorial change to the specification, no authorization is needed from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objection to the specification in the office action of July 20, 2021 has been overcome by the examiner’s amendment above.
The objection to the drawings in the office action of July 20, 2021 has been overcome by the replacement drawing sheets of September 20, 2021.
The rejection of claim 8 under 35 USC 101 is moot due to the cancellation of claim 8.
Claims 1-7 and 9-11 are allowable over the prior art of record for the reasons set forth on pages 6-7 of the office action of July 20, 2021 in sections 9 and 10.
The rejection of claims 12-15 under 35 USC 112(b) in the office action of July 20, 2021 have been overcome by the amendment of September 20, 2021 and by the remarks with that amendment, which are persuasive.  Claims 12-15 as newly-amended are allowable in that they depend from allowable, independent claim 9.
All objections and rejections of record in this application have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648